In this suit the plaintiffs seek to enjoin the defendant New England Telephone and Telegraph Company (company) from removing “its pole” and its wires from the property of the defendant Keely and to enjoin her “from demanding” that the company remove “its pole” and the wires. These wires extend to the home of the plaintiffs. The company and Keely seek a declaratory decree clarifying the easement referred to in the deed to Keely. The plaintiffs appealed from a final decree which ordered the company to remove “its poles, wires and related equipment presently on and over the land of . . . Keely” and “in all other respects” dismissed the plaintiffs’ bill. The easement does not permit the company to maintain “its pole” and equipment “over” Keely’s property. The decree, however, is to be modified by adding thereto a declaration that the easement affecting the land in question does permit the laying and maintaining of conduits for water, gas, sewage, electricity and telephone service under the land of Keely to serve the plaintiffs’ lot. The decree also should be modified to afford a further reasonable period for the necessary change. The decree as so modified is affirmed with costs of appeal.

So ordered.